DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 04 June 2020. Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2019/088534 filed 27 May 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201810785696.1 filed 17 July 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:
“wherein a redox potential in the anaerobic treatment of the circulating anaerobic-oxic treatment is less than or equal to -400 mV”.
Claim 9 is objected to because of the following informalities:
“wherein dissolved oxygen (DO) in the oxic treatment of the circulating anaerobic-oxic treatment is 1-2 mg/L”.
Claim 10 is objected to because of the following informalities:
“wherein the homogenized heavy metal wastewater has a hydraulic retention time (HRT) of 5-7 h in the MBR”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3/1, 3/2, 4, 5, 7/1, 7/5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKANORI et al. (JP 2016013537 A, machines translation referenced herein) in view of TANG et al. (CN 103724668 A).
Regarding Claim 1, TAKANORI discloses a method and apparatus for treating heavy metal-containing wastewater (abstract, §Process (ii), pg. 3, par. 2-3). As described (§Other Embodiments, pg. 4; FIG. 2), wastewater supplied by drainage 12 mixes into treatment tank 11 (i.e., homogenizing the heavy metal wastewater in an equalization tank) and is delivered by liquid flow path 15 to an oxygen-free anaerobic tank 31 with stirring means 33. Treated water is then delivered via liquid channel 32 to aerobic tank 21 where air diffuser 25 supplies air from a subjecting the homogenized heavy metal wastewater to… anaerobic-oxic treatment in a membrane bioreactor (MBR)). Return flow path 34 allows for the recirculation of liquid and sludge between the two tanks (i.e., circulating anaerobic-oxic treatment). Finally, TAKANORI discloses the membrane module 22 comprises hollow fiber membranes (i.e., a membrane bioreactor (MBR) filled with a… hollow fiber membrane; §Processing device, pg. 4, par. 7-8).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

TAKANORI is deficient in disclosing a quinone-based hollow fiber membrane.
TANG discloses the use of anthraquinone-functionalized membranes in biological degradation processes (i.e., a quinone-based… membrane; abstract). As identified by TANG, current issues in biological degradation processes include poor electron transport; however, the inclusion of electron mediators acting as redox mediators can accelerate the transfer of electrons and thereby reduce the potential of contaminants (§Background technique, pg. 2, par. 2). Advantageously, TANG recognized the ability for anthraquinone-functionalized membranes to accelerate and strengthen the biological degradation process of wastewaters (abstract; Claim 6). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to functionalize the hollow fiber membranes of TAKANORI with anthraquinone as taught by TANG to promote/enhance the biological degradation processes of heavy metal wastewater.
Regarding Claim 2, modified TAKANORI makes obvious the method for treating heavy metal wastewater. TAKANORI further discloses a hollow fiber membrane average pore diameter of 0.05 to 0.45 µm (§Processing device, pg. 4, par. 10), which overlaps with the claimed average pore size of 0.1 µm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). TAKANORI further discloses that the pore size is an optimizable variable, i.e., 
TAKANORI further discloses the daily average flux of the hollow fiber membrane module is 0.05 to 0.07 m/d (i.e., 2.08 to 2.92 Lm-2h-1; Example 1, pg. 5). While this flux is outside the claimed range of a running flux of 10 L/m2h, the only difference between the prior art and the claimed invention is a relative rate of flow through the MBR. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claims 3/1 and 3/2, modified TAKANORI makes obvious the method for treating heavy metal wastewater of Claims 1 and 2, respectively. TANG further discloses a high grafting rate of anthraquinone at 82% on the membrane, i.e., the majority of membrane polymer is functionalized with quinone (abstract, pg. 4, par. 4), which makes obvious the claimed range of the quinone-based hollow fiber membrane comprising greater than 5% by mass of quinone.
Regarding Claim 4, modified TAKANORI makes obvious the method for treating heavy metal wastewater of Claim 1. TAKANORI further discloses 2900 to 4400 mg/L wastewater (Example 1, pg. 5), which significantly overlaps with the claimed range of 3,000-4,000 mg/L and therefore, anticipates or at the very least establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 5, modified TAKANORI makes obvious the method for treating heavy metal wastewater of Claim 1. The claimed HRT of the equalization tank is interpreted to be a storage time of the introduced wastewater. While modified TAKANORI is deficient in disclosing a hydraulic retention time (HRT) of greater than 10 h in the equalization tank, it is understood that no biological reaction is occurring in the claimed equalization tank; therefore, the claimed HRT value would have no significant impact on the remediation of the wastewater because no actual biological reduction of heavy metals is taking place in the equalization tank. Thus, absent showings of significance or unexpected results to the claimed HRT of greater than 10 h in the equalization tank, such a limitation would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claims 7/1 and 7/5, modified TAKANORI makes obvious the method for treating heavy metal wastewater of Claims 1 and 5, respectively. While modified TAKANORI is deficient in explicitly disclosing a redox potential in the anaerobic treatment of less than or equal to -400 mV, TANG further discloses that anthraquinone is a redox mediator can accelerate the transfer of electrons and thereby reduce the potential of contaminants (§Background technique, pg. 2, par. 2). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 10, modified TAKANORI makes obvious the method for treating heavy metal wastewater of Claim 1. While modified TAKANORI is deficient in disclosing the homogenized heavy metal wastewater has an HRT of 5-7 h in the MBR, one of ordinary skill in the art, in designing a biological wastewater treatment process, would find that the HRT is a result-effective variable that can be optimized depending on the desired degree of treatment, the concentration of waste in the influent, and bioreactor variables (e.g., size, influent flow rate). Absent showings of unexpected results or criticality to an HRT of 5-7 h in the MBR or without providing any additional limitations with respect to other factors or variables important in the biological treatment of wastewater, one of ordinary skill in the art prior to the effective filing date of the invention would find that the claimed HRT limitation would be obvious.

Claims 6, 8, 9/1, and 9/8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKANORI et al. (JP 2016013537 A) in view of TANG et al. (CN 103724668 A) as applied to Claim 1 above, and further in view of SUN (US PGPub 2011/0068058 A1).
Regarding Claims 6 and 8, modified TAKANORI makes obvious the method for treating heavy metal wastewater of Claim 1. Modified TAKANORI is deficient in disclosing the time of single anaerobic treatment is 50-70 min (Claim 6); or the time of single oxic treatment is 50-70 min (Claim 8).
SUN discloses that the circulation between various anaerobic/aerobic/oxic states in an MBR can be optimized to create the appropriate conditions for biological dentrification and waste removal; advantageously, optimizing the timing between different modes of operation would promote the decrease in oxygen demand and the removal of waste material (p0056; p0058). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the 50-70 min anaerobic treatment and oxic treatment cycles as claimed for the method of treating heavy metal wastewater made obvious by modified TAKANORI because SUN discloses such treatment times can be optimized to promote efficient lowering of oxygen demand and waste material concentration.
Regarding Claims 9/1 and 9/8, modified TAKANORI makes obvious the method for treating heavy metal wastewater of Claims 1 and 8, respectively. Modified TAKANORI is deficient in disclosing the dissolved oxygen (DO) in the oxic treatment is 1-2 mg/L.
SUN discloses that the dissolved oxygen concentration in a membrane bioreactor flowing back from a membrane separation device is typically 2-4 mg/L and that after mixing with mixed liquor, the DO is typically 0.2-1.0 mg/L (p0054). Depending on the bacteria or microorganisms used in the biological treatment process, the DO level can be adjusted accordingly to provide the appropriate conditions for promoting efficient biological reduction of waste (p0054-0055). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious the claimed 1-2 mg/L DO level during oxic treatment as suggested by SUN for the method for treating heavy metal wastewater made obvious by modified TAKANORI.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777